Exhibit 10.2

CONSENT AND REAFFIRMATION OF LOAN DOCUMENTS

The undersigned, while not parties to the Assignment and Assumption Agreement
dated August 14, 2008 (the "Agreement") between Harland Clarke Corp. ("Harland
Clarke") and Whitebox Delphax, Ltd. ("Whitebox"), hereby consent to the
transaction to be consummated pursuant to the Agreement, including without
limitation the assignment by Whitebox to Harland Clarke of the Loans and the
Loan Assets and the Equity Terminations. Each of the undersigned further (1)
acknowledges and agrees that each of the Loan Documents remains in full force
and effect and is hereby ratified, confirmed, and approved; (2) consents to all
of the terms and conditions of the Agreement; (3) acknowledges and agrees that
Harland Clarke is the successor in interest to Whitebox and is entitled to and
may exercise all of Whitebox's rights and remedies under the Loan Documents and
with respect to the Loans and the Loan Assets; (4) acknowledges that the
Warrants were cancelled by Whitebox and the Equity Terminations were completed
prior to the date of the Agreement; (5) waives any rights it may have to require
a legal opinion in connection with the transactions contemplated by the
Agreement; (6) acknowledges that any references to Whitebox in the Loan
Documents will be deemed to refer to Harland Clarke, as successor in interest to
Whitebox; and (7) agrees to take any and all actions reasonably required to
consummate the transactions provided for in the Agreement, including the proper
consummation of the Equity Termination and any re-registration of the Assigned
Stock in the name of Harland Clarke. Capitalized terms used but not defined in
this Consent and Reaffirmation of Loan Documents have the meanings given in the
Agreement.



DELPHAX TECHNOLOGIES CANADA LIMITED

 

By:/s/ Gregory S. Furness

Print Name: Gregory S. Furness

Title: CFO

 

DELPHAX TECHNOLOGIES INC.

 

By:/s/ Gregory S. Furness

Print Name: Gregory S. Furness

Title: CFO

Dated: August 14, 2008

   

